DETAILED ACTION
Applicant’s amendment filed 7/21/2022 has been fully considered. 
Claims 3-4, 7-12, and 15-21 are pending and have been examined. Claims 1-2, 5-6, and 13-14 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection under 35 USC § 112 is withdrawn. 
This communication warrants No Examiner's Reason for Allowance, applicant's reply makes evident the reasons for allowance, satisfying the "record as a whole" provision of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on 7/21/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Pehr Jansson on 7/28/2022.
The application has been amended as follows: 

(Currently Amended) An apparatus for performing cryptographic operations, comprising: 
a computing device for executing a first cryptographic operation of a cryptographic process on a first input data;
said computing device having a first processor, a second processor and a selection circuit, wherein: 
said selection circuit of said computing device is configured: 
for receiving, from an input bus, expanded input data obtained by interleaving dummy input data with said first input data, 
for determining positions of said dummy input data in said expanded input data;
and for extracting said dummy input data and said first input data from said expanded input data based on said determined positions;
said first processor is configured for executing said first cryptographic operation of said cryptographic process on said extracted first input data to obtain first output data;
said second processor is configured for executing a second operation, in parallel with said first processor executing said first cryptographic operation, on said extracted dummy input data to obtain 
an expansion circuit configured for interleaving said dummy output data with said first output data to obtain 
whereby the computing device jams leakage from operations executed by said first cryptographic operation by leakage generated by said second operation;
an external expansion circuit, connected to said selection circuit of the computing device via an input bus; and 
an external selection circuit connected via an output bus to said expansion circuit of the computing device; 
wherein: 
said external expansion circuit is configured for interleaving said dummy input data with said first input data to obtain said expanded input data received by the selection circuit from said input bus, said dummy input data being uncorrelated with said first input data; 
said external selection circuit being configured:
for accessing, through said output bus, said expanded output data;
for determining positions of said dummy output data in said expanded output data; and
for extracting said first output data from said expanded output data based on said determined positions; and
wherein said computing device is configured for using said first output data in a subsequent operation of the cryptographic process or an external memory as a result of the cryptographic process.


Allowable Subject Matter
Claims 3-4, 7-12, and 15-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419